TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-12-00353-CV


IN RE HOLLY PACHARZINA AND JENNIFER A. MILCH





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


PER CURIAM

		Relators Holly Pacharzina and Jennifer A. Milch have filed a petition for writ of
mandamus and motion for temporary relief challenging the district court's May 15, 2012 temporary
orders in cause number D-1-AG-07-000852, In the Interest of R.A.P. and A.J.P.  See Tex. R. App. P.
52.1, 52.10(a).  We grant relators' motion for temporary relief pending this Court's consideration of
the petition for writ of mandamus or until further order of this Court.  The district court's
May 15, 2012 temporary orders are stayed until further order of this Court.  See Tex. R. App. P.
52.8(b)(1).  The Court requests that Elliot Will file a response to relators' petition for writ of
mandamus, including a response to relators' assertions regarding the trial court's use of temporary
orders in this matter, on or before Monday, June 4, 2012.  See Tex. R. App. P. 52.4.
		It is ordered May 24, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose